Citation Nr: 0519983	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  97-18 639 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967; he died in November 1996, and the appellant is 
his surviving spouse.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The case was remanded for 
additional development in June 1999 and October 2000.  The 
Board obtained medical opinions dated in July 2003 and June 
2005 pursuant to VHA Directive 2000-049, and the case is now 
ready for final appellate review.


FINDINGS OF FACT

1.  The veteran died in November 1996, at the age of 49.  
According to the certificate of death, the immediate cause of 
death was reported as hypertensive cardiovascular disease due 
to, or as a consequence of, arterionephrosclerosis of the 
kidneys due to, or as a consequence of, pulmonary edema of 
the lungs due to, or as a consequence of, passive congestion 
of the liver and spleen.  Listed as another significant 
condition contributing to death but not resulting in the 
underlying cause was post-traumatic stress disorder (PTSD).

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, evaluated as 70 percent disabling 
since September 1, 1991; and for residuals of shrapnel 
fragment wounds to the neck with retained foreign body, 
evaluated as 10 percent disabling since November 5, 1970.  
Entitlement to a total rating for compensation purposes due 
to individual unemployability had also been in effect from 
September 1, 1991.

3.  The medical evidence of record is in relative equipoise 
as to whether the veteran's service-connected PTSD 
contributed to, or aggravated, the hypertensive 
cardiovascular disease which ultimately caused of his death.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the appellant, the 
Board concludes that a disability incurred in or aggravated 
by service caused or contributed substantially or materially 
to cause the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5102, 5103, 5103A, 5106, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 
(2004).

2.  The statutory requirements for basic eligibility for 
Chapter 35 Survivors' and Dependents' Educational Assistance 
(DEA) benefits are met.  38 U.S.C.A. §§ 3500, 3501, 5113 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board believes that the appellant has been provided fully 
adequate notice and assistance in this matter.  In any event, 
because of the favorable disposition of her claims in this 
decision, further discussion of the VCAA and other procedural 
provisions of law is unnecessary. 

II.  Factual Background

Summarizing the pertinent evidence, as listed in part 
previously in an October 2000 Board decision, a review of the 
veteran's service medical records reflects that he entered 
active duty in November 1964.  Upon his enlistment 
examination that month, no pertinent abnormalities were 
noted; his blood pressure was 140/80, and an X-ray study of 
the chest was reported as negative.

The service medical records indicate that the veteran was 
seen in July 1965 for complaints of shortness of breath and 
tightness in his chest, not related to food intake or 
exertion.  Examination of the heart revealed regular sinus 
rhythm, with no murmurs; the lungs were clear, bilaterally, 
and no wheezes were heard.  During a clinic visit on May 22, 
1967, the veteran complained of feeling tired.  His blood 
pressure readings were 150/100, taken on both arms, sitting.  
The impression was hypertension, etiology unknown.  On May 
24, 1967, the veteran reported a 2-week history of dizzy 
spells, lasting for one hour, associated with a feeling of 
pressure in his ears and standing up too fast.  Blood 
pressure readings were 160/102 standing, 156/104 sitting, and 
148/96 supine.  It was noted that the veteran had a previous 
history of hypertension.  No pertinent diagnosis was noted.

The veteran was next seen on May 29, 1967, at which time it 
was noted that he was found to have increased blood pressure 
on examination three days before, when seen because of 
dizziness and one episode of shortness of breath.  Blood 
pressure on the right arm was 140/90, and on the left arm was 
130/85.  The chest was clear to percussion and auscultation; 
the heart had normal sinus rhythm, with no murmurs. The 
clinical assessment was borderline hypertension.  On June 9, 
1967, a repeat blood pressure reading was 130/90, and an 
electrocardiogram was reported to be normal.  On the occasion 
of his separation examination in October 1967, the veteran 
reported a history of chest pain and high blood pressure.  
All pertinent clinical findings, including his blood 
pressure, were normal.

Medical evidence or record in the 1970's and 1980's, 
including VA as well as private treatment reports, reflects 
clinical evaluation and treatment primarily for a nervous 
disorder and residuals of a gunshot wound of the neck.  
During this period, blood pressure readings ranged from 
120/80 to 134/100.  The veteran was seen in February 1982 for 
complaints of cramps in the neck, legs, and arms; he also 
reported that his blood pressure was elevated. On 
examination, blood pressure reading was 134/100.  The 
assessment was hypertension.  A treatment report dated in 
February 1983 also reflected an assessment of hypertension.

Of record is a private medical statement from M.E.G., M.D., 
dated in December 1989, indicating that he had known the 
veteran from December 1985 to May 1988; he noted that the 
veteran had typical signs of PTSD, characterized by extreme 
anger, irritability, and tremendous rage (on several 
occasions he had struck other people).  Dr. M.E.G. explained 
that the veteran was anxious and quite depressed, 
distrustful, and quite withdrawn.  He showed severe emotional 
constriction and numbness; he had severe intrusive memories 
from his previous time in service.  It was further noted that 
the veteran was unable to tolerate any stress at all; his 
daily activities were nil, and he basically stayed by 
himself.  He also was reported to have severe difficulty 
sleeping because of nightmares.  The pertinent diagnosis was 
PTSD, and the degree of impairment was severe.  Dr. M.E.G. 
stated that, in his opinion, the veteran would not be able to 
handle stresses posed by a job, and his prognosis was very 
poor.  He also stated that he considered the veteran's 
condition to be chronic and probably progressive.

Medical evidence of record in the 1990's, including VA as 
well as private treatment reports, reflects continued 
clinical evaluation and treatment for several disabilities, 
including hypertension and symptoms of PTSD.  The records 
indicate that the veteran was admitted to a private hospital 
in October 1986, following a suicide attempt; the final 
diagnosis was PTSD, severe, with suicidal attempt.

On VA examination in February 1990, it was noted that the 
veteran had hypertension and had been taking medication off 
and on for the past several years. Examination of the 
cardiovascular system revealed a blood pressure reading of 
160/100; there was no neck vein distention or edema, and the 
peripheral pulses were good.  The heart was not enlarged 
clinically; rate and rhythm were regular, and there were no 
murmurs noted.  The chest was symmetrical and normal in 
shape, and the lungs were clear to percussion and 
auscultation. The pertinent diagnosis was hypertension.  
Following a mental status evaluation, the examiner stated 
that there seemed to be ample evidence to make a diagnosis of 
PTSD; he noted that the veteran showed considerable social 
impairment, but no vocational impairment, at the time of the 
examination.

The records reflect that the veteran was readmitted to a 
hospital in March 1990, with complaints of nightmares and 
flashbacks; he reported that he had experienced nightmares 
and flashbacks of Vietnam for the past 20 years.  On 
examination, blood pressure was reported to be 140/100, pulse 
was 110; a routine chest X-ray was negative, and laboratory 
studies were within normal limits.  During the veteran's 
admission, he was maintained on antihypertensive medications.  
The pertinent discharge diagnoses were PTSD and hypertension; 
it was noted that the veteran was considered competent for VA 
purposes, but he was totally and permanently unemployable due 
to his PTSD.  In a medical statement dated in December 1993, 
a VA doctor stated that it was his opinion, as the veteran's 
psychiatrist and physician, that the veteran was unable to 
work and probably would never be able to work in any 
capacity.

The veteran was admitted to the VA Medical Center (VAMC) in 
Columbia in October 1995, due to recurrent flashbacks.  On 
examination, blood pressure was reported to be 178/114, 
cholesterol was 432, and triglycerides were 1,485; the 
cardiac enzymes were normal.  During hospitalization, the 
veteran underwent cardiac catheterization, which showed 
normal coronary anatomy.  A CT scan of the chest revealed no 
pulmonary nodules.  The veteran was treated with medications.  
The pertinent discharge diagnoses were PTSD; schizophrenia, 
paranoid type; polysubstance abuse; and hypertension.

The veteran was readmitted to the VAMC in April 1996, for 
loss of control, after threatening to kill his son-in-law and 
then commit suicide; it was noted that he had a long history 
of schizoaffective disorder complicated by PTSD, alcohol 
abuse, and his stressful family situation.  On examination, 
blood pressure was 168/122.  The veteran indicated that his 
blood pressure had been elevated, and he had not been taking 
his blood pressure medication following gallbladder surgery; 
however, he was resumed on his blood pressure medication 
during his admission.  At discharge, it was noted that the 
veteran continued to be totally disabled from any type of 
employment by complications of his medical and psychiatric 
conditions.

The veteran was seen at a mental hygiene clinic on October 7, 
1996, at which time it was noted that he had been 
hospitalized 6 to 9 weeks every year for the previous six 
years.  The assessment was PTSD, severe, totally 
incapacitating, inflexible, inefficient, and permanent.  
During a subsequent clinical visit on October 22, 1996, the 
attending physician indicated that he had evaluated and 
treated the veteran and, in his professional and clinical 
judgement, he continued to be severely disabled and 
unemployable due to PTSD.  The physician further stated that, 
given the chronicity and existence of the veteran's PTSD for 
the previous five years, it was his professional opinion, 
with a high degree of certainty, that the veteran was 
permanently disabled, and that he would never apparently 
improve to the point that he would be able to work.

Of record is a certificate of death, dated in November 1996, 
reflecting that the veteran died in November 1996, at the age 
of 49.  The immediate cause of death was reported as 
hypertensive cardiovascular disease due to, or as a 
consequence of, arterionephrosclerosis of kidneys due to, or 
as a consequence of, pulmonary edema of lungs due to, or as a 
consequence of, passive congestion of liver and spleen.  
Listed as another significant condition contributing to death 
but not resulting in the underlying cause was post-traumatic 
stress disorder.

At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 70 percent disabling since 
September 1, 1991, and residuals of shrapnel fragment wounds 
to neck with retained foreign body, evaluated as 10 percent 
disabling since November 5, 1970.  Entitlement to a total 
rating for compensation purposes, due to individual 
unemployability, had also been in effect, from September 1, 
1991.

Received in September 1999, pursuant to the Board's June 1999 
Remand, was the report of an autopsy performed in November 
1996, wherein it was indicated that the cause of death was 
hypertensive cardiovascular disease, which was thought to 
have produced a fatal dysarrhythmia of the heart.

Also pursuant to the June 1999 Remand, the RO secured a 
medical statement from a physician at the Columbia VAMC, Dr. 
L.P., dated January 19, 2000.  Dr. L.P. indicated that a 
review of the veteran's medical records revealed that he had 
a history of post-traumatic stress disorder, schizophrenia, 
polysubstance abuse, hypertension, obesity, and 
gastroesophageal reflux.  Dr. L.P. reported that the veteran 
had undergone a cardiac catheterization in November 1995, 
which showed normal coronary anatomy.  Dr. L.P. also noted 
that the veteran had died in November 1996, and that the 
autopsy showed cardiomegaly, hypertrophy of the left and 
right ventricles of the heart, pericardial effusion, edema, 
congestion of the right and left lungs, severe chronic and 
passive congestion of the liver and the spleen, fatty changes 
of the liver, arterial and arteriolar severe nephrosclerosis 
of the right and left kidneys, chronic thyroiditis, and 
erosive gastritis.  It was felt that the cause of the 
veteran's death was probably due to his cardiomegaly, 
resulting in a fatal dysrhythmia; at the time of the autopsy, 
his coronary anatomy was also normal, other than being 
dilated, which was probably from his hypertensive disease.

In assessing the possible role of tobacco use, Dr. L.P. 
stated that nicotine dependence was not the ultimate cause of 
the veteran's death.  Dr. L.P. noted that the ultimate cause 
of the veteran's death, according to pathology report, was 
from cardiomyopathy, which was due to his hypertension.  She 
opined that the veteran's PTSD could contribute to the 
development of hypertension, and nicotine could contribute to 
hypertension; however, nicotine being a cause of the 
veteran's ultimate demise was not supported upon review of 
the file.  Dr. L.P. noted further that the veteran did have 
PTSD, and had been treated for many years for that condition, 
which, she stated, "could have led to the development of his 
hypertension."  Dr. L.P. also noted that the veteran "had 
to have had severe hypertension to have the end-organ damage 
that he did have at such a young age."

A February 2002 opinion from Dr. N.P. stated that the 
veteran's PTSD "had little role in the patent's hypertension 
and cause of the veteran's death."  This physician also 
concluded that the risk factors of polysubstance abuse and 
obesity were the causes of the veteran's hypertension, and 
that the veteran's ultimate death was due to cardiomegaly and 
congestive heart failure.  

In order to clarify the medical questions involved in this 
case, the Board requested a medical opinion in May 2003, 
which was ultimately completed by a psychiatrist in July 
2003.  In pertinent part, the psychiatrist who completed this 
opinion indicated that it was "at least as likely as not 
that the veteran's service-connected PTSD contributed to his 
death."  He also stated that "I think a cogent argument . . 
. could be made that PTSD treatments with obesity-enhancing 
side-effects probably had more than a [as was stated by Dr. 
N.P.] 'little role in the appellant's hypertension and his 
ultimate death due to cardiomegaly.' "

The Board concluded that the opinion of a cardiologist, 
rather than a psychiatrist, was necessary to clarity matters, 
and an opinion from the cardiology section of a VA medical 
center was received in June 2005.  In pertinent part, this 
opinion, which was supported by extracts from medical 
treatises, included the following: 

[I]t is my opinion that PTSD did 
contributed [sic] at least as likely as 
not to the development of hypertension 
and his ensuing cardiovascular disease 
and death.  This statement is made 
because it is my firm opinion that PTSD 
did contribute to this veteran's ensuing 
cardiovascular disease and death as a 
result of this patient's inability to 
comply with treatment of the 
hypertension. . . .  
 
In my opinion, the veteran's PTSD 
contributed to an inability of the 
veteran to follow the recommended 
treatment for metabolic syndrome, 
probable sleep apnea and hypertension[,] 
all of which combined to the aggravation 
of the hypertension that was directly 
responsible for the veteran's death. . . 
.  The preferred treatment for metabolic 
syndrome includes weight loss and 
increased physical activity[,] neither of 
which this veteran could accomplish as 
[a] result of his inability to cooperate 
with medical and psychiatric treatment.  

Recognizing the areas of agreement 
between all of the reviewers who were 
asked an opinion regarding this case and 
realizing that effective therapy requires 
a comprehensive approach not only to the 
control of blood pressure but also to 
achieve weight reduction, dietary 
modification and avoidance of illicit 
drugs which are associated with 
hypertension - amphetamines and alcohol, 
both drugs that are documented in drug 
screens and by history to have been 
utilized by this veteran, the 
contribution of PTSD to the patient's 
premature death is clearly established.


III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive full 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects a vital organ as distinguished from 
muscular or skeletal functions and is evaluated as 
100 percent disabling, debilitation may be assumed.  38 
C.F.R. § 3.312(c)(3).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Educational assistance under the DEA program is available to 
a child or surviving spouse of a veteran who, in the context 
of this issue on appeal, either died of a service-connected 
disability or died while having a disability evaluated as 
total and permanent in nature resulting from a service- 
connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.

Applying the legal criteria above to the facts summarized 
above, while the record contains negative evidence weighing 
against the appellant's claim, there is sufficient positive 
evidence, in particular the July 2003 and June 2005 VA 
medical opinions referenced above, to conclude that there is 
an approximate balance of the negative and positive evidence 
in this case as to whether the veteran's PTSD, to include by 
way of aggravation, contributed to the hypertensive 
cardiovascular disease which caused the veteran' death.  
Thus, without finding error in the RO's action, the Board 
will exercise its discretion to find that the evidence is in 
relative equipoise and conclude that entitlement to service 
connection for the cause of the veteran's death may be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

Finally, as the legal effect of the above decision is 
equivalent to a conclusion that the veteran died of a 
service-connected disability, the claimant can be considered 
an "eligible person" entitled to receive educational 
assistance under 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021(a)(2)(i)(ii).  By this determination, however, 
the Board is not concluding that entitlement to actual DEA 
benefits is warranted.  An award of such benefits must be 
made by the RO, upon adjudication of the appellant's claim in 
light of the favorable decision herein.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted. 

Basic eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
granted. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


